                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE

  UNITED STATES OF AMERICA                       )
                                                 )
  v.                                             )             No. 2:16-CR-055
                                                 )
  STEVEN DWIGHT HOPKINS                          )

                            MEMORANDUM AND ORDER

        This matter is before the Court on the defendant’s June 2020 pro se “Motion to

  Appoint Counsel for Compassionate Release Under First Step Act Pursuant to 18 U.S.C. §

  3582(c)(1)(A)(i); Please Grant Home Confinement or Conditional Release.” [Doc. 982].

  For the reasons stated below, the defendant’s motion will be denied and dismissed without

  prejudice.

                                 I.     BACKGROUND

       In November 2016, the defendant pled guilty to conspiring to distribute and possess

 with the intent to distribute 50 grams or more of actual methamphetamine. In March 2017,

 the Court imposed a prison sentence of 240 months. According to the Bureau of Prisons, the

 defendant is presently incarcerated at FCI Manchester with a scheduled release date of May

 19, 2033. See Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited June

 30, 2020).

        The defendant moves for immediate compassionate release pursuant to 18 U.S.C. §

  3582(c)(1)(A)(i), as amended by the First Step Act of 2018. Citing the current COVID-19

  pandemic, he asks for release based on high cholesterol, obesity, and family concerns. He

  also references Section 401 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.


Case 2:16-cr-00055-RLJ-CRW Document 991 Filed 07/02/20 Page 1 of 4 PageID #: 7093
  5194, which lowered enhanced mandatory minimum sentences for controlled substance

  offenses. The defendant also asks that an attorney be appointed to assist him in pursuing

  these avenues of relief.

                                     II.    DISCUSSION

                                   A. Compassionate Release

        Section 3582(c)(1)(A)(i) allows district courts to consider prisoner motions for

 sentence reduction upon a finding of “extraordinary and compelling reasons.” That statute,

 as amended by the First Step Act of 2018, provides in relevant part:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
        motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s facility, whichever is earlier,
        may reduce the term of imprisonment (and may impose a term of probation or
        supervised release with or without conditions that does not exceed the unserved
        portion of the original term of imprisonment), after considering the factors set
        forth in section 3553(a) to the extent that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant such a reduction ... and
           that such a reduction is consistent with applicable policy statements issued
           by the Sentencing Commission....

  18 U.S.C. § 3582(c)(1)(A). Prior to the First Step Act, a motion for compassionate release

  could only be brought by the BOP Director, not a defendant.                See 18 U.S.C. §

  3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

  to file a motion for compassionate release after first asking the BOP to file such a motion

  on his behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020).

         It is a defendant’s burden to show that he has exhausted his administrative remedies

  under § 3582(c)(1)(a)(i). See United States v. McDonald, No. 94-cr-20256-1, 2020 WL

                                               2

Case 2:16-cr-00055-RLJ-CRW Document 991 Filed 07/02/20 Page 2 of 4 PageID #: 7094
  3166741, at *3 (W.D. Tenn. June 8, 2020). The present defendant concedes that he has not

  done so. [Doc. 982, p. 7] (“I respectfully ask this Honorable Court to please wave the

  exhaustion requirements.”). Section 3582(c)(1)(A)(i)’s exhaustion requirement, however,

  “remains a mandatory condition.” Alam, 960 F.3d at 833. The defendant’s request for

  compassionate release must therefore be denied.

                                     B. First Step Act § 401

        Next, section 401 of the First Step Act is of no benefit to the present defendant.

  Section 401’s amendments do not apply to persons whose sentence had already been

  imposed prior to December 21, 2018. See First Step Act, § 401(c). As noted, the present

  defendant was sentenced in March 2017.

                                  C. Appointment of Counsel

         There is no constitutional right to counsel in post-conviction proceedings. See

  Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“[T]he right to appointed counsel

  extends to the first appeal of right, and no further.”); Foster v. United States, 345 F.2d 675,

  676 (6th Cir. 1965) (holding that the constitutional right to counsel does not extend to

  collateral proceedings). A district court has discretion, under 18 U.S.C. § 3006A(a)(2), to

  appoint counsel when “the interests of justice so require.” In exercising discretion as to

  whether to appoint counsel, a court should consider several factors, including the nature of

  the case, whether the issues are legally or factually complex, and the litigant’s ability to

  present the claims for relief to the court. See Lavado v. Keohane, 992 F.2d 601, 605 (6th

  Cir. 1993).



                                                3

Case 2:16-cr-00055-RLJ-CRW Document 991 Filed 07/02/20 Page 3 of 4 PageID #: 7095
        At this point, the compassionate release arguments presented to the Court do not

  appear complex, beyond the capability of an ordinary pro se litigant, or unfamiliar to the

  Court in any way. The defendant’s request for appointment of counsel will accordingly be

  denied.

                                   III.   CONCLUSION

        For the reasons stated herein, the defendant’s motion [doc. 982] is DENIED without

  prejudice.

               IT IS SO ORDERED.

                                                        ENTER:



                                                                s/ Leon Jordan
                                                          United States District Judge




                                             4

Case 2:16-cr-00055-RLJ-CRW Document 991 Filed 07/02/20 Page 4 of 4 PageID #: 7096
